Exhibit 10.3

--------------------------------------------------------------------------------


AGL RESOURCES INC.
AMENDED AND RESTATED COMMON STOCK EQUIVALENT PLAN
FOR NON-EMPLOYEE DIRECTORS




This Amended and Restated AGL Resources Inc. Common Stock Equivalent Plan for
Non-Employee Directors (the “Plan”) is made and entered into by AGL Resources
Inc. (the “Company”) as of the 28th day of July, 2015.


1.
Establishment and Purpose. AGL Resources Inc., a Georgia corporation (the
“Company”), has established the AGL Resources Inc. Amended and Restated Common
Stock Equivalent Plan for Non-Employees Directors (the “Plan”), which became
effective as of January 1, 1998. The Company has amended the Plan several times
and has further amended and restated the Plan as of the date set forth above.
The purpose of the Plan is to (i) provide Directors participating in the Plan
with an opportunity to obtain a proprietary interest in the Company, (ii)
provide such Directors with an added incentive to continue in the service of the
Company, and (iii) stimulate such Directors’ efforts in promoting the growth,
efficiency and profitability of the Company.



2.
Definitions.



a.
“Account” shall mean the bookkeeping account to which a Participant has Deferred
Amounts credited under this Plan.



b.
“Board” shall mean the Board of Directors of the Company.



c.
“Beneficiary” shall mean the person or persons (including, without limitation,
the trustees of any testamentary or inter vivos trust) designated from time to
time in writing by a Participant on an election form provided for said purpose
to receive payments under the Plan after the death of such Participant, or, in
the absence of any such designation or in the event that such designated persons
or person shall predecease such Participant or shall not be in existence or
shall otherwise be unable to receive such payments, the person or persons
designated under such Participant’s last will and testament or, in the absence
of such designation, to the Participant’s estate.



d.
“Change in Control” shall mean the earliest of the following to occur:



i.
The date any one person, or more than one person acting as a group (as
determined under Treasury Regulation 1.409A-3(i)(5)(v)(B), a “Group”), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company. If any one person or
Group is considered to own more than 50% of the total fair market value or total
voting power of the Company, the acquisition of additional control of the
Company by the same person or Group is not considered to cause a Change in
Control of the Company;



 
 

--------------------------------------------------------------------------------

 
ii.
The date any one person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing thirty-five percent (35%)
or more of the total voting power of the stock of the Company;



iii.
The date a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of their appointment or
election; or



iv.
The date that any one person or Group, acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all assets of the Company immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the assets being disposed of, determined without
regard to any liabilities associated with such assets.



It is intended that there will be a Change in Control under the Plan only to the
extent such event or transaction would constitute a “change in control event” as
such term is defined in Treasury Regulation Section 1.409A-3(i)(5) and thus the
provisions of the definition of Change in Control shall be applied and
interpreted consistent with the provisions of such Treasury Regulation, as
amended from time to time, recognizing however, that the definition of Change in
Control in the Plan may be more restrictive in certain respects than the
definition contained in Treasury Regulation Section 1.409A-3(i)(5).


e.
“Common Stock” shall mean the common stock of the Company, par value $5.00 per
share.



f.
“Common Stock Equivalents” or “CSEs” shall mean the units that are credited to a
Director’s Account under this Plan.



g.
“Company” shall mean AGL Resources Inc., a Georgia corporation, and any
successor of the Company.



h.
“Compensation” shall mean the retainers, fees and equity awards that are paid or
granted by the Company to a Participant as compensation for services performed
by the Participant as a Director, including supplemental compensation for
committee, chair and lead director positions, as applicable.



 
2

--------------------------------------------------------------------------------

 
i.
“Deferred Amount” shall mean an amount of Compensation deferred at the election
of the Participant under this Plan.



j.
“Director” shall mean any member of the Board of Directors of the Company who is
not an employee of the Company.



k.
“Fair Market Value” shall mean, as of any date of determination, the most recent
closing price per share of the Common Stock as published in the Eastern Edition
of The Wall Street Journal report on the New York Stock Exchange Composite
Transactions (or other established exchange on which the Common Stock is
listed).



l.
“Participant” shall mean any Director who elects to defer Compensation under
this Plan.



m.
“Plan” shall mean the AGL Resources Inc. Amended and Restated Common Stock
Equivalent Plan for Non-Employee Directors, as from time to time amended and in
effect.



n.
“Termination of Service” shall mean a “separation from service” with the Company
(by death, retirement or otherwise) as defined in Treasury Regulation Section
1.409A-1(h).



3.
Deferral of Compensation. Each Director may elect to defer his or her
Compensation (with the election limited to all of his or her annual
Compensation) for any calendar year under this Plan. Such election shall be made
on a form prescribed by the Company and filed with the Corporate Secretary of
the Company prior to the beginning of the calendar year during which the
Compensation is to be earned. Notwithstanding the foregoing, in the first
calendar year a Participant becomes eligible to participate in the Plan, he or
she may submit a deferral election within thirty (30) days of the date he or she
becomes eligible to participate in the Plan with respect to Compensation for the
calendar year in which the Participant becomes eligible to participate in the
Plan. Such election shall only apply to Compensation earned prospectively. This
exception for the initial year of eligibility shall apply only to the extent the
Participant is not already eligible to participate in a different deferred
compensation plan of the same type as determined by Treasury Regulation
1.409A-1(c)(2). The election shall be irrevocable for the first calendar year to
which it relates, and it shall continue in effect for subsequent calendar years
until changed prospectively by the Participant, in writing to the Corporate
Secretary of the Company, before the beginning of the calendar year for which
the change is effective. If an election is made by a person who has been elected
to serve as a Director, but whose term has not yet commenced, that Director’s
election shall be effective as of the commencement of said term.



4.
Treatment of Deferred Amounts. The Company shall establish on its books an
Account for each Participant who defers Compensation under this Plan. Such
Account will accurately reflect the Company’s liability to such Participant. The
standing balance in each account is hereafter referred to as the “Account
Balance.” Despite the maintenance of such Account, the Company’s obligation to
make payments under the Plan to a Participant shall be made from the Company’s
general assets and property. The Company may, in its sole discretion, establish
a separate fund or account to make payment of benefits to a Participant or
Beneficiary hereunder. Whether or not the Company, in its sole discretion, does
establish such a fund or account, no Participant, Beneficiary or any person
shall have, under any circumstances, any interest whatever in any particular
property or assets of the Company by virtue of this Plan. Accordingly, the
Company’s obligation to pay benefits under the Plan shall be merely an unfunded
and unsecured promise of the Company to pay money in the future.



 
3

--------------------------------------------------------------------------------

 
5.
Conversion of Deferred Amounts to Common Stock Equivalents. Deferred Amounts
credited to a Participant’s Account representing a retainer amount shall be
converted into CSEs on the dates that such retainer would have been paid or
issued to the Director. Deferred Amounts representing meeting fees, if any,
shall be aggregated and converted into CSEs on June 15 and December 15 of each
calendar year, based on the number of meetings attended by the Participant in
the prior six-month period.. Deferred Amounts shall be converted into a number
of CSEs equal to the number of shares of Common Stock, calculated to three
decimal places, that could be purchased with such Deferred Amounts on the date
of conversion to CSEs, at a per share price equal to the Fair Market Value of
the Common Stock on such date.



6.
Dividends. On each date on which a dividend, in cash, property or stock, is
distributed on shares of issued and outstanding Common Stock, the Participant’s
Account shall be credited with a number of CSEs based upon the amount of cash or
the fair market value of any property or stock (the “base amount”) distributed
with respect to a number of shares issued and outstanding of the Common Stock
equal to the number of CSEs (including fractions) standing to the Participant’s
credit in his or her Account on the record date for such distribution (assuming
that fractional shares could be held of record and that distributions were made
with respect thereto). The number of CSEs to be so credited shall be equal to
the number of shares of Common Stock, to three decimal places, that could be
purchased on such dividend distribution date with the base amount at a per share
price equal to the Fair Market Value of the Common Stock on such date.



7.
Payment of Deferred Amounts.



a.
Upon a Participant’s Termination of Service, or upon a Change in Control of the
Company, a Participant’s Account Balance shall be paid to him or her (or, in the
event of the Participant’s death, to the Participant’s Beneficiary).



b.
The Participant shall elect, on his or her initial election form, to be paid his
or her Account Balance in either (i) five annual cash installments, or (ii) one
cash lump sum payment. Such election shall be irrevocable. Notwithstanding the
foregoing, the Company may, but is not required to, permit a Participant to
change his initial election to change the method of payment of his or her
Account Balance, in accordance with the following: (i) the Participant must
change his election not less than twelve (12) months before a scheduled payment;
(ii) the first payment with respect to such changed election must be deferred at
least five (5) years from the date such payment would otherwise have been made,
and (iii) the election shall not become effective for twelve (12) months. The
change of election shall be made on a form provided by the Company.



 
4

--------------------------------------------------------------------------------

 
c.
Payment of a Participant’s Account Balance shall commence within thirty (30)
days of a Participant’s Termination of Service or Change in Control. In
converting a Participant’s CSEs in his or her Account into cash for payment
purposes, such conversion shall be made on each payment date to the Participant
based on the then current Fair Market Value of the shares of Common Stock
reflected in the Participant’s Account.



8.
Amendment or Termination. The Board of Directors may amend or terminate this
Plan at any time; provided, however, that no amendment or termination shall
adversely affect any then existing Deferred Amounts or rights under this Plan,
and provided further that no amendment may be made to the last sentence of
Section 12 hereof.



9.
Expenses. The expenses of administering the Plan shall be borne by the Company,
and shall not be charged against any Participant’s Account.



10.
Applicable Law. The provisions of the Plan shall be construed, administered and
enforced according to the laws of the State of Georgia.



11.
No Trust. No action by the Company or its Board of Directors under this Plan
shall be construed as creating a trust, escrow or other secured or segregated
fund or other fiduciary relationship of any kind in favor of any Participant,
Beneficiary, or any other persons. The status of a Participant or Beneficiary
with respect to any liabilities assumed by the Company hereunder shall be solely
those of an unsecured creditor of the Company. Any asset acquired or held by the
Company in connection with liabilities assumed by it hereunder shall not be
deemed to be held under any trust, escrow or other secured or segregated fund or
other fiduciary relationship of any kind for the benefit of a Participant or
Beneficiary, or to be security for the performance of the obligations of the
Company, but shall be, and remain, a general, unpledged, unrestricted asset of
the Company at all times subject to the claims of general creditors of the
Company.



12.
Assignment; Successors. Neither the Participant nor any other person shall have
the power, voluntarily or involuntarily, to transfer, assign, anticipate,
pledge, mortgage or otherwise encumber, alienate or transfer any rights
hereunder in advance of any of the payments to be made pursuant to this Plan or
any portion thereof. The obligations of the Company hereunder shall be binding
upon any and all successors and assigns to the Company.



13.
Withholding. The Company shall comply with all federal and state laws and
regulations respecting the withholding, deposit and payment of any income or
employment taxes relating to the payment of Deferred Amounts under this Plan.



 
5

--------------------------------------------------------------------------------

 
14.
No Impact on Directorship. This Plan shall not be construed to confer any right
on the part of a Participant to be or remain a Director or to receive any, or
any particular rate of, Compensation.



15.
Interpretations. Interpretations of, and determinations related to, this Plan
made by the Company in good faith, including any determinations or calculations
of Deferred Amounts or Account Balances, shall be conclusive and binding upon
all parties; and the Company shall not incur any liability to a Participant for
any such interpretation or determination so made or for any other action taken
by it in connection with this Plan.



16.
Changes in Capital Structure. In the event of a nonreciprocal transaction
between the Company and its shareholders that causes the per share value of the
shares of Common Stock to change (including, without limitation, any stock
dividend, stock split, spin-off, rights offering, or large nonrecurring cash
dividend), the Board of Directors shall make such adjustments to the Plan and
Participant’s Accounts (and Common Stock Equivalents) as it deems necessary, in
its sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Without limiting the foregoing, in the event of
a subdivision of the outstanding Common Stock (stock-split), a declaration of a
dividend payable in shares of Common Stock, or a combination or consolidation of
the outstanding Common Stock into a lesser number of shares of Common Stock, the
Participants’ Accounts (and Common Stock Equivalents) shall automatically,
without the necessity for any additional action by the Board, be adjusted
proportionately.



17.
Special Provisions Related to Section 409A of the Code. It is intended that the
payments and benefits provided under the Plan shall either be exempt from the
application of, or comply with, the requirements of Section 409A of the Code.
The Plan shall be construed in a manner that effects such intent. Nevertheless,
the tax treatment of the benefits provided under the Plan is not warranted or
guaranteed. Neither the Company, its affiliates nor their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan.





IN WITNESS WHEREOF, the Company has caused this Amended and Restated Plan to be
executed by its duly authorized officer as of the date first above written.


 AGL RESOURCES INC.


 By: /s/ Melanie M. Platt
Melanie M. Platt
Executive Vice President and Chief People Officer
 
6

--------------------------------------------------------------------------------

 
